 WESTINGHOUSE ELECTRIC CORPORATION349sified production workers at the plant doing the various jobsassigned to them under the temporary present.working condi-tions.When renovation and installation work is completed, theEmployer plans to increase the work complement to approxi-mately 100 employees in 6 to 8 months and to 150 to 200 em-ployees in about 18 months.The Employer,however,does notcontemplate that the Barnhart plant will operate independentlyof the St.Louis plant.So far as the instant record discloses,employees at the St. Louis plant are not presently representedby any labororganization.In view of the expected increase in the number of employeesat the Barnhart plant in the near future, the present trainingstatus of employees at the plant and their lack of work classi-fication,and the temporary uncertainty and dependent natureof the plant's present operations,an immediate election amongemployees presently working at the Barnhart plant would bepremature.'Furthermore,itdoes not clearly appear -thatemployees at the Barnhart plant may properly constitute anappropriate unit apart from employees at the St. Louis plant,concerning which there is little in the instant record fromwhich any satisfactory conclusion with respect to the scope ofthe appropriate unit for Barnhart plant employees can be drawn.For these reasons, we dismiss the petition.[The Boarddismissedthe petition.]1Individual DrinkingCup Company, 101 NLRB 1751; A. O. Smith Corporation, 97 NLRB 1570.WESTINGHOUSE ELECTRIC CORPORATIONandINTER-NATIONAL UNION OF ELECTRICAL, RADIO AND MA-CHINE WORKERS, CIO,PetitionerWESTINGHOUSE ELECTRIC CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL, Peti-tioner.Cases Nos.4-RC-2073and4-RC-2074.December 15,1953.DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9(c) of the NationalLabor Relations Act, a consolidated hearing was held beforeJuliusTopol,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case,the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labororganizations named below claim to representcertain employees of the Employer.107 NLRB No. 96.337593 0 - 55 - 24 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On August 7, 1953, International Union of Electrical,Radio and Machine Workers, CIO, herein called the IUE, andInternationalAssociation of Machinists, AFL, herein calledtheMachinists,filed separate petitions seeking to representcertain employees at the Employer's South Philadelphia Works.The IUE's petitionseeks an election among theplant's hourlypaid production and maintenance employees.The Machinistsseeks to represent all nonsupervisory employees at the plantin a single bargaining unit,but ask for separate elections amongthe production and maintenance employees and the salaried,clerical, and technical employees if the Boardfinds the overallunit inappropriate.iThe Employer and the Intervenor,UnitedElectrical,Radio and Machine Workers of America, hereincalled the UE, contend that no elections should be held at thistime among the salaried employees because,among otherreasons, their contract of November 1, 1950,as amended,constitutes a bar to a present determination of representatives.We agree with this contention.In 1950,following a Board-directed election,the UE wascertified as the bargaining representative for the salariedemployees and the production and maintenance employees atthe South Philadelphia Works in two separate bargaining units. 2On November 24, 1952, following a consent election, the UEwas again certified as bargaining representative for thesalaried unit?Thereafter, on July 10, 1953, the Employerand the UE executed supplement V to their contract of November1, 1950,extending their agreement until June 30, 1954.Clearlysupplement V bars a determination of representatives in thesalaried unit at this time as it is well established that anycontract of reasonable duration made during the year followinga certification precludes a new investigation of representativesduring its regular term.4However, as none of the parties hasasserted a contract bar to an election in the hourly paidproduction and maintenance unit hereinafter found appropriate,we find that a question affecting commerce exists concerningthe representation of such employees within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.54.We find that the following employees of the Employerconstitute a unit appropriate within the meaning of Section9 (b) of the Act: All hourly paid production and maintenanceemployees of the Employer at its South Philadelphia Works,Tinicum Township, Delaware County, Pennsylvania, includingiAt the hearing the Machinists also requested that a self-determination election be conductedamong the Employer's professional employees in view of the fact that the Machinists madeno showing of interest among these employees,its request is denied.2Westinghouse Electric Corporation, 89 NLRB 8.3Case No. 4-RC-1679 (not reported in printed volumes of Board Decisions.)4See Bath Iron Works Corp., 101 NLRB 8495We find no merit in the several grounds for dismissal of one or both petitions advancedby the UE during the hearing.Accordingly, its various motions to dismiss are herebydenied RETAIL EMPLOYEE RELATIONS COMMISSION351group leaders,but excluding guards, professional employees,and supervisors as definedin the Acts[Text of Direction of Election7 omitted from publication.]6 This is the identical bargaining unit which the Board found appropriate in the 1950proceeding.IOn January 14, 1953, the Board in Westinghouse Electric Corporation,102 NLRB 270,directed that a self-determination election be conducted among the patternmakers at theSouth Philadelphia Works to determine whether they desired to be represented as a separatebargaining unit or remain a part of the existing hourly paid production and maintenanceunit represented by the UE.In the subsequent election they indicated that they desired toremain in the overall unit, and on February 11, 1953,the Regional Director issued a certifi-cation of results of election to such effect.The UE here contends that under the provisionsof Section 9 (c) (3) no election affecting these employees can be directed at this time. Wereject this contention as the election herein directed is not in the unit or a subdivision of theunit in which that election was held. See Robertson Brothers Department Store, 95 NLRB21.On September 18, 1953, the IUE moved that the name of the UE be excluded from theballot on the ground that the record establishes that the UE will not represent in the presen-tationand processing of grievances any employees who are not members of the UE. Wedo not find that the record supports this contention. Accordingly the motion is hereby denied.RETAIL EMPLOYEE RELATIONS COMMISSION, PetitionerandBUILDING SERVICE EMPLOYEES'UNION, LOCAL NO.64,A. F.OFL. andRETAIL CLERKS' UNION,LOCAL NO.2,A. F. OF L. Case No. 18-RM-139.December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Richard P.O'Connell,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.The question concerning representation:Building Service Employee'sUnion,Local No. 64, A. F. of L.,herein called Local 64, has represented employees of theEmployer in the classifications involved herein since 1939. Themost recent contract between the Employer and Local 64 ex-pired on April 30, 1953. In June 1953 Retail Clerks'Union,1At the hearing,Local 64 moved to dismiss the petition on the ground that the Employer isattempting to establish a "multiple employer"unit for which there is no history of directcollective bargaining between all of the members of the Employer's Association and Local 64.For the reasons indicated in the text below, the motion to dismiss is hereby denied.107 NLRB No. 97.